          Case 1:20-cv-02526-ER Document 24 Filed 12/01/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                         215-28 Hillside Avenue
                     Queens Village, New York, 11427
                                  ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                     November 30, 2020

Via ECF

Hon. Edgardo Ramos, USDJ
Hon. Stewart D. Aaron, USMJ
United States District Court, SDNY
500 Pearl Street, Courtroom 11C
New York, NY 10007

                      Re: Ben Chikh v. World of Wine Inc. et al
                          Case No. 20-CV-02526 (ER)(SDA)
                          Motion for Settlement Approval

Dear Judge Ramos/Magistrate-Judge Aaron:

       My firm represents plaintiff Chekib Ben Chikh (“Plaintiff” or “Ben Chikh”) in the above-
referenced action, and I respectfully write to request a brief one-week extension of the November
30, 2020 deadline for plaintiff to submit a motion for settlement approval. This request is being
made because some additional time is needed to arrange for signatures. No prior request for an
extension of this deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC                           The parties are directed to submit their motion
                                                      for settlement approval by no later than December
_/s/ Abdul Hassan____________                         7, 2020. SO ORDERED.
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff                                                                    x

cc:    Defense Counsel via ECF


                                                                            12/1/2020
                                               1
